Securities and Exchange Commission Washington, D.C. 20549 Form 10-QSB [X]Quarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 [ ]Transition Report Under Section 13 or 15(d) of the Exchange Act For the transition period from to Commission file number 000-08356 Xedar Corporation (Exact name of small business issuer as specified in its charter) Colorado 2.(State or other jurisdiction of incorporation) 84-0684753 5.(I. R. S. Employer Identification No.) 8310 South Valley Highway, Suite 220 Englewood, CO 80112 (Address of principal executive offices) (303)-377-0033 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months, and (2) has been subject to such filing requirements the past 90 days. Yes[X]No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court Yes [ ]No[ ] APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: The issuer had 26,176,346 shares of common stock, no par value, outstanding on November 14, 2007. Transitional Small Business Disclosure Format (Checkone) Yes [ ]No [X] Table of Contents Page Part I Item 1. Financial Statements 4 Item 2. Management's Discussion and Analysis or Plan of Operation 14 Item 3. Controls and Procedures 22 Part II Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 6. Exhibits 24 - 3 - Part I Financial Information Item 1. Financial Statements Xedar Corporation Consolidated Balance Sheet September 30, December 31, 2007 2006 (unaudited) (audited) Assets Current Assets Cash and cash equivalents $ 94,154 $ 1,354,652 Trade accounts receivable, net of allowance for doubtful accounts of $8,028 and $6,230 1,504,647 638,201 Other current assets 84,980 68,561 Total Current Assets 1,683,781 2,061,414 Property and equipment, net 295,054 213,979 Intangible assets, net 7,661,272 - Goodwill 6,070,176 1,246,904 Noncurrent assets of discontinued operations - 75,000 Total Assets $ 15,710,283 $ 3,597,297 Liabilities and Stockholders' Equity Current Liabilities Accounts payable $ 325,712 $ 40,347 Payable to shareholders - 400,000 Deferred subscription revenue 537,506 578,073 Line of credit - bank 310,000 - Current portion of convertible notes payable to related parties 364,963 383,338 Accrued liabilities and other 212,537 118,263 Total Current Liabilities 1,750,718 1,520,021 Stockholders' Equity Common stock, no par value, 50,000,000 shares authorized; 24,031,320 and 18,030,518 shares issued and outstanding at September 30, 2007 and December 31, 2006 18,502,705 3,542,525 Common stock subscription issuable - - Deferred compensation payable (110,250 ) - Stockholder note receivable (199,844 ) - Accumulated deficit (4,233,046 ) (1,465,249 ) Total Stockholders' Equity 13,959,565 2,077,276 Total Liabilities and Stockholders' Equity $ 15,710,283 $ 3,597,297 See accompanying Notes To Unaudited Consolidated Financial Statements. - 4 - Xedar Corporation Consolidated Statement of Operations (unaudited) Quarter Ended September 30, Nine Months Ended September 30, 2007 2006 2007 2006 Sales $ 2,606,879 $ 1,488,758 $ 6,910,026 $ 4,514,652 Cost of sales (principally consulting compensation) 1,852,545 997,486 4,557,478 2,407,278 Gross profit 754,334 491,272 2,352,548 2,107,374 Selling and Administrative Expense Compensation and payroll taxes 572,807 127,777 1,560,518 1,228,876 Other expense 976,011 300,536 3,618,746 806,657 Total Selling and Administrative Expense 1,548,818 428,313 5,179,264 2,035,533 Net Operating Income (Loss) (794,484 ) 62,959 (2,826,716 ) 71,841 Other Income (Expense) Interest income (expense) (8,885 ) (14,088 ) (5,945 ) (42,458 ) Other income (expense) 520 (8,218 ) 7,197 (8,218 ) Gain (Loss) from continuing operations before income tax (802,849 ) 40,653 (2,825,464 ) 21,165 Income tax benefit (expense) (17,010 ) - (17,010 ) (3,329 ) Income (Loss) from continuing operations (819,859 ) 40,653 (2,842,474 ) 17,836 Discontinued operations: Loss from discontinued Customer Relationship Management segment - (11,423 ) - (49,343 ) Income (loss) from discontinued Justice Information Systems division - (68,960 ) 74,677 (212,544 ) Net Loss $ (819,859 ) $ (39,730 ) $ (2,767,797 ) $ (244,051 ) Net Loss per Share - Basic and Diluted: Loss per share continuing operations $ (0.03 ) $ 0.00 $ (0.13 ) $ 0.00 Loss per share discontinued operations $ - $ (0.01 ) $ 0.00 $ (0.02 ) Net loss per share $ (0.03 ) $ (0.00 ) $ (0.12 ) $ (0.02 ) Shares Used in Computing Net Loss per Share: Basic - pro forma for the qtr. and nine months ended September 30, 2007 24,031,321 13,420,530 22,430,786 13,420,530 Diluted - pro forma for the qtr. and nine months ended September 30, 2007 24,031,321 13,420,530 22,430,786 13,420,530 See accompanying Notes To Unaudited Consolidated Financial Statements. - 5 - Xedar Corporation Consolidated Statement of Cash Flows (unaudited) Nine Months Ended September 30, 2007 2006 Cash Flow From Operating Activity: Net Loss $ (2,767,797 ) $ (244,051 ) Adjustments to reconcile net loss to net cash provided (used) by operating activity Depreciation and amortization 858,076 227,834 Loss on disposition of property and equipment 2,337 - Stock issued for services 1,116,750 - Stock option expense for exchange of options 13,729 - Accrued interest on note receivable from stockholder (4,614 ) - Changes in current assets and liabilities: (Increase) decrease in: Trade accounts receivable 78,679 48,891 Other current assets (15,756 ) (15,562 ) Increase (decrease) in: Accounts payable (79,872 ) 63,069 Accrued liabilities and other (48,672 ) 213,592 Deferred subscription revenue (217,754 ) 2,835 Net Cash Provided (Used) by Operating Activity (1,064,894 ) 296,608 Cash Flow from Investing Activity Acquisition of property and equipment (134,814 ) (42,159 ) Net Cash (Used) by Investing Activity (134,814 ) (42,159 ) Cash Flow from Financing Activity Payments on short-term notes payable (418,375 ) (297,237 ) Proceeds on short-term notes payable 357,585 - Proceeds from sale of common stock 1,625 Net Cash (Used) by Financing Activity (60,790 ) (295,612 ) Net (Decrease) in Cash (1,260,498 ) (41,163 ) Cash and Cash Equivalents - Beginning of the Period 1,354,652 196,992 Cash and Cash Equivalents - End of the Period $ 94,154 $ 155,829 Supplemental Cash Flow Disclosure Non-Cash Transactions Shares issued to acquire Land Links Company, Ltd 360,000 Shares issued to acquire Atlantic Systems Corporation 18,536,703 Shares issued for consulting services 1,080,000 Shares issued for director fees 147,000 Stock option expense for exchange of options 13,729 Stock issued for exercise of stock options 5,214 Note receivable from shareholder acquired in connection with purchase of Atlantic Systems Corporation (195,230 ) Unamortized balance of stock-based compensation (110,250 ) See accompanying Notes To Unaudited Consolidated Financial Statements. - 6 - Xedar Corporation Notes to Unaudited Consolidated Financial Statements Note 1 – Nature of Business and Significant Accounting Policies Nature of Business Premier Data Services, Inc., a Delaware corporation ("Premier"), began operation in 1994.In December 2006, Premier entered into a merger agreement with Xedar Corporation, a Colorado corporation ("Xedar"), in a reverse merger.We accounted for the transaction as a reverse acquisition of Xedar by Premier.Premier is deemed to be the purchaser and surviving company for accounting purposes.Accordingly, we include Premier’s assets and liabilities in the balance sheet at their historical book values and we present the results of operations of Premier for the comparative prior period.The historical cost of the net assets of Xedar that we acquired was $0. Our geographical information systems ("GIS") segment obtains federal land ownership data from the Bureau of Land Management ("BLM") and converts it into a database that we sell to oil and gas companies, as well as several agencies of the federal government, along with browser software that allows users to easily access ownership information about specific parcels of land. We offer this service both on compact disc and through an Internet site. Nearly all sales are on an annual or quarterly subscription basis. We also offer production mapping services to a number of clients. The consulting segment provides contract computer programming and security analysis services to various governmental agencies. These services involve the analysis, design, and implementation of computer systems for federal and local governmental units. On March 22, 2007, we acquired all of the outstanding stock of Atlantic Systems Corporation, a Virginia corporation ("Atlantic"). See Note 3. Going forward, Atlantic’s operations will comprise a significant portion of our consulting segment. Basis of Presentation The accompanying interim consolidated financial statements include the accounts of Xedar and its wholly owned subsidiaries.We have eliminated all significant intercompany balances and transactions in consolidation. The accompanying financial statements are unaudited, are prepared in accordance with accounting principles generally accepted in the United States and include, in our opinion, all adjustments, consisting of only normal recurring adjustments, necessary in order to make the financial statements not misleading. The financial statements should be read in conjunction with our audited financial statements and the related notes included in our 2006 Annual Report on Form 10-KSB/A-1. Revenue Recognition We recognize revenue when all of the following criteria have been met: (a) persuasive evidence of an arrangement exists, (b) delivery has occurred or services have been rendered, (c) the price to the customer is fixed or determinable, and (d) collectibility is reasonably assured. Our revenue recognition policies are based on the guidance in Staff Accounting Bulletin (“SAB”) No. 104, Revenue Recognition, and Statement of Position (“SOP”) 97-2, Software Revenue Recognition. - 7 - Sales of critical information and decision-support tools We derive a significant proportion of our revenue from the sale of subscriptions to our oil and gas database, which we recognize ratably as delivered over the subscription period. Sales of services We provide consulting and GIS production services primarily on a time and materials basis.We recognize revenue related to services performed under time and materials contracts in the period performed, at standard billing rates.We recognize revenue associated with fixed-price contracts upon completion of each specified performance obligation under the terms of the contract.If the contract includes acceptance contingencies, we recognize revenuein the period in which we receive documentation of acceptance from the customer. We do not sell bundled products.We sell software and databases, and each package has a maintenance contract associated with it.Therefore, there are no bundled services, other than the maintenance aspect related to the software and database.We also sell maintenance separately on existing software and database contracts.Accordingly, there are no bundled services that would have to be accounted for under EITF 00-21.Under SOP 97-2, because we sell maintenance on a separate basis, not just with the sale of software and databases, we break out the maintenance aspect of the sale and recognize that revenue separately and ratably over the maintenance period. Share-Based Payment Effective January 1, 2006, we began accounting for stock-based compensation in accordance with Statement 123R of the Financial Accounting Standards Board (“FASB”), which replaced Statement 123 and supersedes Accounting Principles Board Opinion 25.Under the fair value recognition provisions of Statement 123R, share-based payments are measured at the grant date based on the fair value of the award and are recognized as expense on a straight-line basis over the requisite service period, which is the vesting period.We elected the modified-prospective method, under which prior periods are not revised for comparative purposes. The valuation provisions of Statement 123R apply to new grants and to grants that were outstanding as of the effective date and are subsequently modified.We are recognizing estimated compensation for grants that were outstanding as of the effective date over the remaining service periods using the compensation expense estimated for the Statement 123 pro forma disclosures.We determined compensation expense for options granted to non-employees in accordance with Statement 123R as the fair value of the consideration received or the fair value of the equity instruments issued, whichever is more reliably measured. The adoption of Statement 123R resulted in the recognition of $13,729 and $0 of compensation expense during the nine months ended September 30, 2007 and 2006, respectively.The amount of unrecognized compensation cost relating to options issued but not yet vested amounted to $0 as of September 30, 2007.Premier cancelled its stock option plan in December 2006, so no options were granted during the nine months ended September 30, 2007. Of the 76,000 options remaining outstanding as of December 31, 2006, 45,500 have subsequently expired, leaving 30,500 options outstanding. - 8 - Identifiable Intangible Assets and Goodwill We account for our business acquisitions using the purchase method of accounting, which allocates the total cost of an acquisition to the underlying net assets based on their respective estimated fair values.As part of this allocation process, we identify and attribute values and estimated lives to the intangible assets acquired. Identifiable intangible assets with finite lives are amortized on a straight-line basis over their respective lives. We review the carrying values of identifiable intangible assets with indefinite lives and goodwill at least annually to assess impairment because these assets are not amortized. Additionally, we review the carrying value of any intangible asset or goodwill whenever events or changes in circumstances indicate that its carrying amount may not be recoverable. We assess impairment by comparing the fair value of an identifiable intangible asset or goodwill with its carrying value. Impairments are expensed when incurred. Reclassifications We have reclassified certain data in the financial statements of the prior period to conform to the current period presentation. Note 2 – Acquisition of Land Links Company Ltd. On January 1, 2007, we acquired Land Links Company, Ltd., a New Mexico limited liability company ("Land Links"), which compiles information for and related to the geographic coordinate database, for 360,000 shares of common stock. This acquisition was not material, and thus, separate financial statements are not required. Note 3 – Acquisition of Atlantic Systems Corporation On March 22, 2007, we purchased all of the outstanding stock of Atlantic, in a stock-for-stock transaction. The Stock Purchase Agreement ("Agreement") was between us, Atlantic, and Don W. Rakestraw, Jeffrey R. Grime, and J. O. McFalls, III (collectively the "Shareholders" who owned all of the outstanding stock of Atlantic prior to the transaction). We purchased all of the outstanding Atlantic stock from the Shareholders for (i) a closing payment of 3,000,000 shares of our common stock, and (ii) a post-closing payment to be equal to the number of shares of our common stock having a value of $5,108,696 at the time of issuance as more particularly set forth in the Agreement.On July 26, 2007, we, Atlantic, and the Shareholders entered into the First Amendment to Stock Purchase Agreement (the "Amendment") which amended the Agreement to provide that the Shareholders would (in lieu of (ii) above) receive an initial payment of 1,380,802 shares of our stock, to be issued in August 2007, in addition to the closing payment of 3,000,000 shares. We, in our discretion, also agreed to issue up to an additional 2,000,000 shares to the Shareholders if Atlantic or its subsidiary receives one or more significant RFPs, RFQs or SOWs from the federal government, or a significant industry participant, and responds to such requests with one or more proposals by December 31, 2007.The contingency related to the additional 2,000,000 shares has beenexpanded, at our discretion, to include additional performance criteriarelated to closing certain contracts.We expect thiswillbe measuredduring the fourth quarter of 2007.We have not yet determined the amount of additional shares, if any, that will be issued.
